Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
This action is in response to amendments filed January 22nd, 2021.  As per applicant’s request, Claims 1, 8, and 15 have been amended.  No claims have been cancelled nor added.  Claims 1-20 are currently pending in the application.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Conant, US PG Pub 2008/0092182, in view of Apokatanidis, US PG Pub 2018/0314959 (with a filing date of May 1st, 2017), and further in view of Gear, US PG Pub 2009/0320143.
Regarding Claim 1, Conant teaches a computer-implemented method (Fig. 2, “Main Unit 202” includes “Processor 204”) comprising:  receiving a neural feedback ([0054], “a method is provided for users to give feedback on the segments they experience” where neural feedback, under the broadest reasonable interpretation in light of the specification, is interpreted as any feedback, see instant application, [0164], “every time the air conditioner is turned on or off, the IoT application can send a neural feedback” & [0168-0180], including Table 5, where the adjective “neural” only labels the term “feedback” and does not provide any structural limitation on the feedback) from a client computing device over one or more computer networks (Fig. 1, elements 102, where feedback includes [0164], “if a user has requested news content, watched boat shows, skipped over content about cars, and watched advertisements about boat companies, that user’s profile may indicated a preference for content on news and boats,” thus receiving neural feedback from a client computing device) wherein the neural feedback is … a computer message sent from the client computing device to a remote server (Figs. 1 &4, feedback is sent from the client device 102/480/481 to the DB server 108/400 via path 499) … generating one or more keywords from the neural feedback ([0053], “Profile data may be entered manually (e.g. the user selects keywords) and/or automatically (e.g. the user listens to most of an audio file about cars)” where “cars” is a keyword associated with the feedback describing what the user listens to) searching, based at least in part on a global neural schema and the one or more feedback keywords generated from the neural feedback, for one or more knowledge neurons in a repository of knowledge neurons; … and incorporating neural feedback information, derived from the neural feedback, into the one or more knowledge neurons (note that knowledge neuron, under the broadest reasonable interpretation standard, includes at least “a data structure or data container that encapsulates one or more knowledge artifacts such as keywords, subjects, inferences, real time or non-real time measurements,” from [0020] of the disclosure of the instant application, and thus “user profiles” and “content profiles” of Conant are knowledge neurons; further, a global neural schema is any method of organizing the profiles; [0194], “once users 510, 514, and 513 experience the ad and non-ad content delivered in content experience sessions 540b, 544, and 543b respectively, the results of their experiences (e.g. likes, dislikes, partial and full experiences, etc.) are preferably sent to the Service and stored in the relevant data stores” denotes that the “relevant data stores” must be found/searched for; further, the “relevant data stores” include “user profiles” and “content profiles,” i.e. knowledge neurons, see [0168], “as the user experiences part or all of the ad and non-ad content, the duration of experience relative to each content segment is stored as part of the user’s profile and the profile of the respective content segment” and [0164], “if a user has requested news content, watched boat shows, skipped over content about cars, and watched advertisements about boat both denote incorporating neural feedback information, derived from the neural feedback, into the one or more knowledge neurons) … wherein the one or more knowledge neurons include knowledge artifacts learned from documents retrieved from a plurality of web-based data sources ([0005], “content is selected by the system based on … profiles, preferences, requests and feedback of other users (e.g. social media, social matching, and/or collaborative filtering techniques)” including [0065], “Groups (and buddy lists) are effective methods for improving social matching, whereby the collective inputs of trusted groups affects the experience of individuals … If one friend reviews certain content well, it may be given preference to be selected for the other members in the group” & Claim 1, “profile data associated with the selected advertising content [and] statistical data associated with the selected advertising content … indicative of partial experiences … consumed by a plurality of media consumers ” denote a plurality of web-based data sources) through machine learning with a machine learning model implemented by a computing device ([0005], “content is selected by the system based on … feedback of other users (e.g. social media, social matching, and/or collaborative filtering techniques)” where “collaborative filtering” by “the system” denotes learning through machine learning with a machine learning model implemented by a computing device to determine preferences of a user, i.e. knowledge artifacts, further Claim 1, “statistical data”  is information learned though machine learning with a machine learning model) … and causing the one or more knowledge neurons to be used by a query processor in one or more computer devices to generate responses to query requests from client computing devices ([0005], “content is  denotes to generate responses to requests for content by the client devices, i.e. query requests, see [0074], “the selected audio may be streamed to the user [or] content may be downloaded to the PC or device in the background … if the connection is lost … it continues the pervious download set before requesting a new set” denotes that the client device requests content from the system, which uses the knowledge to provide appropriate content).
Conant teaches several kinds of feedback, but is silent regarding wherein the neural feedback is formatted as a computer message …wherein the computer message includes one or more data fields containing numeric measurement data of temperatures collected from one or more sensors.  However, Apokatanidis teaches, in a system in the same field of endeavor of recommending media/music for a user, wherein the neural feedback … includes … numeric measurement data of temperatures collected from one or more sensors (Apokatanidis, [0030], “the one or more biometric sensors 101a-n are sensor devices configured to monitor biometric measurements of a user, for example … body temperature” with [0059], “a change in body temperature may indicate whether a user is responsive to content selection” and [0074], “the system at 416 may then determine the overall opinion of the one or more users … based one or more of biometric data (e.g. … body temperature)”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use biometric sensors such as body temperature sensors, such as those of Apokatanidis, as feedback in the system of Conant as an indication as to whether a user prefers a particular piece of media content or not.  The motivation to do so is that “a change in body temperature may indicate whether a user is responsive to content selection” (Apokatnidis, [0059]).
Conant and Apolatanidis are silent as to the particular mechanism by which the feedback/computer messages are sent to the service, and thus do not explicitly teach wherein the is formatted as a computer message … wherein the computer message includes one or more data message data fields containing the temperature data, but Gear teaches this limitation (Gear, Fig. 1 shows sensors A, B, C that send data messages and Figs. 2 and 3 show formatted sensor data as computer messages with fields that report the sensor data, i.e. “|SensorDataReport” in Fig. 2, also see [0006], “Sensor Data Field” & [0014], “sensor data fields … [including] sensor data including a value of a quantifiable phenomenon … [such as] temperature”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to communicate the temperature sensor data of the Conant/Apokatanidis combination by using messages with fields, as does Gear.  The motivation to have formatted fields is to help “maintain compatibility” when different types of sensors are used (Gear, [0001], also see [0014], to remove ambiguity between Celsius and Fahrenheit measurements, messages with appropriate fields are used). 
Regarding Claim 2, the Conant/Apokatanidis/Gear combination of Claim 1 teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Conant further teaches wherein the neural feedback information as derived from neural feedback is recorded as one or more updated histories stored in the one or more knowledge neurons ([0183], “for example, the user’s profile may be updated to reflect that he experienced Car Show 1 and CNN 1 and therefore may like similar content in the future” denotes an updated history stored in the user profile/knowledge neuron).
Regarding Claim 3, the Conant/Apokatanidis/Gear combination of Claim 1 teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Conant further teaches wherein the neural feedback information derived from the neural feedback and other neural feedback information derived from other neural feedbacks ([0005], “feedback of is used to predict a preferred value for a property in one or more knowledge artifacts stored in the one or more knowledge neurons ([0058], “A combination of the following may be used to rank the segments in the network for a particular user” where providing a ranking used to select content denotes to predict a preferred value for a property for a content item; other user’s feedback is explicitly used to select content, see [0181], “the experience (e.g. likes and dislikes) is helpful in selecting content for other users”). 
Regarding Claim 4, the Conant/Apokatanidis/Gear combination of Claim 3 teaches the method of Claim 3 (and thus the rejection of Claim 3 is incorporated).  Conant further teaches wherein the preferred value for the property is generated using one or more other machine learning methods, and where in the one or more other machine learning methods comprises one or more of:  regression based machine learning methods (Conant, [0058], “A combination of the following may be used to rank the segments in the network for a particular user.  Weighting may be determined based on statistical modeling and testing (e.g. regression analysis)”).
Regarding Claim 6, the Conant/Apokatanidis/Gear combination of Claim 1 teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Conant further teaches wherein the neural feedback information derived from the neural feedback is used to update an existing knowledge neuron in the repository of knowledge neurons ([0168], “as the user experiences part or all of the ad and non-ad content, the duration of experience relative to each content segment is stored as part of the user’s profile and the profile of the respective content segment” & [0183], “for example, the user’s profile may be updated to reflect that he experienced Car Show 1 and CNN 1 and therefore may like similar content in the future” denote to update an existing user profile/knowledge neuron).
7, the Conant/Apokatanidis/Gear combination of Claim 1 teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Conant further teaches wherein the neural feedback information derived from the neural feedback is used to generate a new knowledge neuron to be stored in the repository of knowledge neurons ([0054], “a method is provided for users to create an initial profile by indicating key demographic and preference details.  This profile may be created through an input from a web interface” where a new user profile denotes a new knowledge neuron with [0053], “user selects keywords” denoting information derived from the neural feedback).
Claims 8-11, 13, and 14 recite a non-transitory computer readable medium that stores instructions which, when executed by one or more computing processors, cause the one or more computing processors to perform the methods of Claims 1-4, 6, and 7, respectively.  As Conant teaches such a medium to store instructions to perform its methods (Conant, Claim 66), Claims 8-11, 13, and 14 are rejected for reasons set forth in the rejections of Claims 1-4, 6, and 7, respectively.  Similarly, Claims 15-18 and 20 recite an apparatus: comprising one or more computing processors and the same non-transitory computer readable medium as Claims 1-4 and 6, respectively.  As Conant teaches such an apparatus as well (Conant, Claim 58), Claims 15-18 and 20 are similarly rejected for reasons set forth in the rejections of Claim 1-4 and 6, respectively.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Conant, in view of Apokatanidis and Gear, and further in view of Andrew, US PG Pub 2009/0106173.
Regarding Claim 5, the Conant/Apokatanidis/Gear combination of Claim 3 teaches the method of Claim 3 (and thus the rejection of Claim 3 is incorporated).  While Conant teaches o determine a ranking/preference a user for a piece of content), Conant is silent regarding minimizing an objection function measuring a quality of predicted values.  However, Andrew teaches that minimizing an objective function measuring a quality of predicted values is a common method of performing a regression (Andrew, [0002], “Log-linear models, including the special cases of Markov random fields and logistic regression, are used in a variety of forms in machine learning.  The parameters of such models are typically trained to minimize an objective function … that is a sum of a loss term and a penalty term”).  It would have been obvious to one of ordinary skill in the art to implement the minimization technique of Andrew in order to solve the regression problem of Conant.  The motivation to do so is “in order to achieve high generalization accuracy” (Andrew, [0002]).
Claim 12 recites a non-transitory computer readable medium that stores instructions which, when executed by one or more computing processors, cause the one or more computing processors to perform the method of Claim 5.  As Conant teaches such a medium to store instructions to perform its methods (Conant, Claim 66), Claim 12 is rejected for reasons set forth in the rejection of Claim 5.  Similarly, Claim 19 recites an apparatus: comprising one or more computing processors and the same non-transitory computer readable medium.  As Conant teaches such an apparatus as well (Conant, Claim 58), Claim 19 is also rejected for reasons set forth in the rejection of Claim 5.
Response to Arguments
Applicant’s arguments submitted January 22nd
Applicant’s arguments regarding the prior art rejections of the previous Office Action have been fully considered, but are moot because they do not apply to the new reference Gear used in the current rejection.  
Specifically, Gear teaches the amended limitations regarding the particulars of providing sensor feedback to the server system.
Applicant’s arguments regarding the dependent and similar independent claims rely upon the allowability of Claim 1, and are thus unpersuasive.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104.  The examiner can normally be reached on Monday - Friday, 8:30am -5pm Central.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000



/BRIAN M SMITH/Examiner, Art Unit 2122